DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species 1, with claims 1-6 indicated by Applicant to read thereon, in the reply filed on 10/28/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
s 10-20 directed to invention non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.
Claims 7-9 are hereby rejoined.

Reasons For Allowance
Claims 1-9 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claim 1.  In particular, the prior art does not teach or suggest an electronic device comprising a first circuit pattern, located at an outermost side of the chip package; and a patterned dielectric layer, disposed between the first circuit pattern and the insulating encapsulation; and a core dielectric layer, disposed on the chip package, being in contact with the first circuit pattern of the redistribution structure, wherein the core dielectric layer and the patterned dielectric layer of the redistribution structure are of different materials; and an antenna pattern, disposed on the core dielectric layer opposite to the chip package and electrically coupled to the chip package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK S CHEN/Primary Examiner, Art Unit 2893